UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6814



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ELI WRIGHT,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-96-104, CA-99-2529-7-13)


Submitted:    October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eli Wright, Appellant Pro Se. Lee Ellis Berlinsky, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eli Wright seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Wright v. United States, Nos. CR-96-104; CA-99-2529-7-

13 (D.S.C. May 18, 2000).   We further deny Wright’s motion for the

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2